Citation Nr: 0924317	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an initial rating higher than 30 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May to 
August 1986, from December 1990 to June 1992, and from 
September 1992 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2006, April 2008, and January 2009 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The January 2006 decision 
denied the Veteran's claims for service connection for 
chronic right and left knee disorders.  The April 2008 
decision granted his claim for service connection for 
sinusitis and assigned an initial noncompensable 
(i.e., 0 percent) rating retroactively effective from March 
23, 2007, the date of receipt of his claim for this 
condition.

In May 2008, within one year of notification of that April 
2008 decision, the Veteran filed a timely notice of 
disagreement (NOD) to initiate an appeal for a higher (i.e., 
compensable) initial rating for his sinusitis.  
38 C.F.R. § 20.201(2008).  Specifically, he stated "that an 
initial evaluation of at least 30 percent is warranted."  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  The 
January 2009 RO decision, also at issue in this appeal, 
increased the initial rating for the sinusitis to 30 percent 
with the same retroactive effective date of March 23, 2007.  
The RO mistakenly considered that rating increase to the 30-
percent level as a total grant of benefits sought on appeal 
and, therefore, has taken no further action on the Veteran's 
appeal with regards to this issue.  Since, however, his NOD 
requested "at least" a 30 percent rating, that was not 
tantamount to saying he necessarily would be content with a 
rating at this level - instead, leaving open the possibility 
of receiving an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  Consequently, the Board is remanding 
this claim regarding the rating for the sinusitis to the RO 
via the Appeals Management Center (AMC).  The Board is also 
remanding the claims for the bilateral (i.e., left and right) 
knee disorder.


REMAND

Before addressing the merits of the claims on appeal, the 
Board finds that additional development of the evidence is 
required.  

As already alluded to, in the rather recent January 2009 
rating decision the RO increased the initial rating for the 
Veteran's sinusitis from 0 to 30 percent, with the same 
retroactive effective date of March 23, 2007.  And although 
the RO determined that increasing the rating to the 30 
percent level constituted a total grant of benefits sought on 
appeal, and therefore has taken no further action on this 
claim but instead considered it resolved, the Board finds 
that the Veteran has still left open the possibility of 
receiving an even higher rating.  In his NOD requesting a 
higher initial rating for this condition, he indicated he 
wanted "at least" a 30 percent rating, meaning this was 
only the minimum - not necessarily maximum, level of higher 
rating he was requesting.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise.).  

Most significantly, the Veteran has not been provided a 
statement of the case (SOC) regarding whether he is entitled 
to an even higher initial rating - that is, an initial 
rating higher than 30 percent.  He also has not been given an 
opportunity to perfect the appeal of this sinusitis claim to 
the Board by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200 (2008).  
Therefore, the Board must remand this claim, rather than 
merely referring it, so an SOC may be issued and the Veteran 
given an opportunity to perfect the appeal to the Board 
concerning this additional issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).



The Board now turns to the Veteran's service connection 
claims for chronic left and right knee disorders.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Here, the Veteran and his mother have submitted statements 
indicating he has experienced persistent pain in his knees 
since service.  And their lay testimony concerning this is 
competent to establish continuity of symptomatology, 
although there remains the question of whether their 
testimony is also credible.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Veteran's post-service, VA treatment records reflect a 
current diagnosis of arthralgia in the right knee, and an 
August 2005 VA treatment record cites degenerative changes of 
menisci in both knees upon MRI testing.  So there are medical 
indications the Veteran has current bilateral knee 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 2 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).



Moreover, the report of the Veteran's September 1992 military 
separation examination diagnoses "knee pain when running or 
stressed" and notes complaints of a "tricked or locked 
knee."  From June 2005 through May 2008, his complaints 
concerning knee pain persisted, as documented in his VA 
treatment records.  Additionally, the letter submitted by his 
mother in July 2007 reports that his knee pain began when he 
was stationed at Fort Rucker during flight school.  She 
claims he was diagnosed with Osgood-Schlatter's disease due 
to "running and over-use."  She also states that he began 
using a knee brace and Ibuprofen to ease "the pain and 
inflammation in his knees."  Also of interest is her 
statement that, while the Veteran was at Fort McClellan, he 
did not seek medical treatment for his knees but nonetheless 
continued to use the brace and take Ibuprofen.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Finally, the mother 
indicates that her son's symptoms began while he was in the 
Army and that he has experienced "more or less continuous 
knee pain primarily on his right side" since leaving active 
duty.  

Setting aside for the moment the question of his and his 
mother's credibility, because there is competent evidence of 
relevant knee symptoms during service (e.g., pain, etc.), 
competent evidence of continuity of these symptoms since 
service, and competent evidence of current diagnoses 
referable to his knees, the Veteran is entitled to a VA 
compensation examination considering the relatively low 
threshold requirements of McClendon.  See McClendon, 20 Vet. 
App. at 83.  A medical opinion is needed to determine whether 
his current bilateral knee disability is attributable to his 
military service, in particular to the type of 
physically demanding activity mentioned.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran an SOC concerning the 
issue of whether he is entitled to an initial 
rating higher than 30 percent for his service-
connected sinusitis.  In addition, advise him 
that he still needs to file a timely 
substantive appeal, such as a VA Form 9 or 
equivalent statement, in response to the SOC 
to "perfect" an appeal to the Board 
concerning this additional claim.  He also 
must be advised of the time period in which to 
perfect an appeal.  If, and only if, he 
submits a timely substantive appeal in 
response to the SOC, thereby perfecting his 
appeal, should this additional claim be 
returned to the Board.

2.  Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of his 
current left and right knee pain.  He is hereby advised 
that failure to report for this scheduled VA 
examination, without good cause, may have adverse 
consequences on these claims.  The examination should 
include any diagnostic testing or evaluation deemed 
necessary.  The claims file, including a complete copy 
of this remand, must be made available for review of his 
pertinent medical and other history.

Based on a comprehensive review of the claims file, 
including a complete copy of this remand, the examiner 
is first asked to specify the Veteran's current 
diagnosis.  In other words, indicate the condition that 
is causing his knee pain and other symptoms because mere 
pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of 
itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Assuming 
there is a diagnosis to account for his complaints of 
knee pain, an opinion is then needed as to whether it is 
at least as likely as not (a 50 percent or greater 
probability) that the currently diagnosed left and right 
disorder is related to the Veteran's military service - 
and especially to the physically demanding type activity 
he has mentioned (e.g., running, stressing, overuse, 
etc.).

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

3.  Then readjudicate the claims for service 
connection for left and right knee disorders 
in light of any additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him a supplemental SOC 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 and Supp. 2007).  





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  
 
